DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group II, species IV (claims 10, 12, 14-19) in the reply filed on 04/05/2021 is acknowledged.  The traversal is on the ground(s) that:
“independent claims 1 and 10 – are exactly identical, and that the “one or more computers” is referred to only in the preamble of claim 10”.  
“claim 10 recites “a display coupled to a lab instrument”, and claim 20 recites “A lab instrument comprising ... a display.” Similarly, claim 10 recites “displaying an interface comprising an aggregate set of status data ... when the lab instrument is locked or not operated by a user,” and claim 20 recites “a means for aggregating from a plurality of interfaces and displaying, via the display and as a single interface, instrument status information that is traversable to subsequent interfaces, when the lab instrument is locked or not operated by a user.”
“election between species i, ii, iii and iv is improper because it is based on the faulty assertion that the different species recite mutually exclusive characteristics.”
This is not found persuasive because:
claim 1 is directed to a “method comprising: a) displaying an interface comprising an aggregate set of status data on a display coupled to a lab instrument when the lab instrument is locked or not operated by a user; and b) displaying a destination 
Claim 10 recites “A system comprising one or more computers configured by computer executable instructions stored on a non-transitory computer readable medium to perform steps comprising: a) displaying an interface comprising an aggregate set of status data on a display coupled to a lab instrument when the lab instrument is locked or not operated by a user; and b) displaying a destination interface that is associated with a user selected status data of the aggregate set of status data on the display,” and claim 20 recites “A lab instrument comprising: a) a display; and b) a means for aggregating from a plurality of interfaces and displaying, via the display and as a single interface, instrument status information that is traversable to subsequent interfaces, when the lab instrument is locked or not operated by a user.”  In the instant case, the inventions as claimed have different designs.
The species are independent or distinct because the claims to the different species recite the mutually exclusive characteristics of such species. In addition, these species are not obvious variants of each other based on the current record.  There is a search and/or examination burden for the patentably distinct species as set ⦁ status in the art in view of their different classification; ⦁ the species or groupings of patentably indistinct species have acquired a separate the species or groupings of patentably indistinct species have acquired a separate status in the art due to their recognized divergent subject matter; ⦁ the species or groupings of patentably indistinct species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
The requirement is still deemed proper and is therefore made FINAL.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
In claim 10, “system comprising one or more computers configured by computer executable instructions stored on a non-transitory computer readable medium to perform steps comprising: a) displaying an interface comprising an aggregate set of status data on a display coupled to a lab instrument when the lab instrument is locked or not operated by a user; and b) displaying a destination interface that is associated with a user selected status data of the aggregate set of status data on the display”;
In claim 12, “the destination interface is an event interface and the aggregate set of status data comprises a set of event data describing one or more events that have occurred on the lab instrument, wherein the interface comprises, for each event, an event date and an event type, and wherein the destination interface associated with each event, where the event type indicates an error, is configured to allow a user to review and correct the error”;
In claim 14, “the one or more computers are further configured to perform steps comprising: a) determining, based upon the aggregate set of status data, one or more status alerts; 
In claim 15, “the one or more computers are further configured to perform steps comprising: a) displaying a plurality of interfaces, individually, on the display, wherein the destination interface is one of the plurality of interfaces, and wherein the plurality of interfaces comprise status information generated by the lab instrument; b) identifying, as a subset of the status information, the aggregate set of status data; and c) locking the lab instrument when it is not in use”; 
In claim 16, “the one or more computers are further configured to perform steps comprising, before displaying the destination interface, receiving a user authentication and verifying that a user is authorized to access the lab instrument based upon the user authentication”;
In claim 18, “the one or more computers are further configured to perform steps comprising: a) whenever the interface is displayed, storing a stored interface state of the lab instrument from the moment before the interface is displayed; and b) returning the lab instrument to the stored interface state.”
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 15, the phrase "it" renders the claim indefinite because it is unclear it is unclear what the phrase is referring to.  
Regarding claim 18, the phrase "whenever" renders the claim(s) indefinite because the phrase is undefined, thereby rendering the scope of the claim(s) unascertainable. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 10, 12 & 14-19 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Steimle et al. (US 2013/0145299).
Regarding claim 10, Steimle et al. teach a system (Abstract) comprising 
one or more computers configured by computer executable instructions stored on a non-transitory computer readable medium to perform steps comprising: 
a) displaying an interface comprising an aggregate set of status data on a display coupled to a lab instrument (see Fig. 2 & ¶ 0168-0170+ for example) when the lab instrument is locked or not operated by a user (see i.e., “FIG. 2 depicts a screenshot of a graphical user interface (GUI) when no user is logged in. The GUI element 203 can indicate that currently no user is logged in.”, ¶ 0167); and 
b) displaying a destination interface (e.g., evaluation tasks, maintenance tasks) that is associated with a user selected status data of the aggregate set of status data on the display (see i.e., “the workflow evaluation view may comprise an indication of a plurality of maintenance tasks aggregated according to the shared task step of retrieving consumables for refilling the lab devices from one particular storage room, thereby enabling a user to go to the storage room only 

Regarding claims 12 & 14-19, Steimle et al. teach the system:
12.	wherein the destination interface is an event interface and the aggregate set of status data comprises a set of event data describing one or more events that have occurred on the lab instrument, wherein the interface comprises, for each event, an event date and an event type, and wherein the destination interface associated with each event, where the event type indicates an error, is configured to allow a user to review and correct the error (see Figs. 13, 14 & ¶ 0049-0050, 0207); 
14.	wherein the one or more computers are further configured to perform steps comprising: a) determining, based upon the aggregate set of status data, one or more status alerts (see Fig. 14 & ¶ 0208 for example); and b) where at least one of the status alerts comprises a service alert indicating that the lab instrument requires a service, displaying a service indicator on the interface, wherein the service indicator is configured to be removable by a technician performing the service (see Figs. 13, 14 & ¶ 0207);
15.	wherein the one or more computers are further configured to perform steps comprising: a) displaying a plurality of interfaces, individually, on the display, wherein the destination interface is one of the plurality of interfaces (see Figs. 2, 4a-6c), and wherein the plurality of interfaces comprise status information generated by the lab instrument (see Figs. 2, 4a-6c); b) identifying, as a subset of 
16.	wherein the one or more computers are further configured to perform steps comprising, before displaying the destination interface, receiving a user authentication and verifying that a user is authorized to access the lab instrument based upon the user authentication (¶ 0201);
17.	wherein the user authentication is a set of biometric data received via a biometric authenticator of the lab instrument (¶ 0201);
18.	wherein the one or more computers are further configured to perform steps comprising: a) when the interface is displayed, storing a stored interface state of the lab instrument from the moment before the interface is displayed; and b) returning the lab instrument to the stored interface state (¶ 0101-0102); and
19.	wherein returning the lab instrument to the stored interface state occurs after: a) determining that the destination interface should be closed; or b) when the interface was displayed in response to a user request while the lab instrument was operated by a user, determining that the interface should be closed (see ¶ 101-102, 0141, 0157, 0179, 0191 & Figs. 2, 4a-6c). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEAN KWAK whose telephone number is (571)270-7072.  The examiner can normally be reached on M-TH, 5:30 am - 3:30 pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JILL A. WARDEN can be reached on (571) 272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DEAN KWAK/Primary Examiner, Art Unit 1798                                                                                                                                                                                                        
DEAN KWAK
Primary Examiner
Art Unit 1798